      Case 2:20-cv-02679-GGG-KWR Document 17 Filed 12/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

PRINCESS DENNAR, M.D.                        *       CIVIL ACTION
                                             *
                                             *       NO. 2:20-cv-2679
VERSUS                                       *
                                             *       JUDGE GREG GERARD GUIDRY
THE ADMINISTRATORS OF THE                    *
TULANE EDUCATIONAL FUND                      *       MAGISTRATE JUDGE KAREN WELLS ROBY


     RULE 12(b)(6) MOTION TO DISMISS AND RULE 12(f) MOTION TO STRIKE

       Defendant, The Administrators of the Tulane Educational Fund (“Defendant”), moves to

dismiss certain claims asserted by Plaintiff Princess Dennar, M.D. (“Plaintiff”) in her

Supplemental and Amended Complaint (R. Doc. 15, incorporating claims asserted in R. Doc. 1).

Plaintiff failed to adequately plead her state law claim of abuse of rights; her claims under the

Louisiana Employment Discrimination Law are not actionable because that statute does not

apply to Defendant; and any Title VII claims arising from events that occurred in 2008 – 2009

are prescribed. These claims must therefore be dismissed with prejudice from this proceeding.

       Defendant also moves to strike Paragraphs 17 – 19, 28 – 104, 116 – 117, and 134 – 137

from Plaintiff’s Complaint, also incorporated into her Supplemental and Amended Complaint.

(R. Doc. 1; R. Doc. 15). The factual allegations contained in Paragraphs 28 – 104, 116 – 117,

and 134 – 137 are prescribed, and Plaintiff failed to exhaust her administrative remedies as to

the allegations contained in Paragraphs 17 – 19. Thus, they are therefore immaterial to her

claims. In addition, Paragraphs 17 – 19 contain scandalous allegations which malign and

prejudice Defendant despite having no bearing on Plaintiff’s claims. These paragraphs must be

stricken from Plaintiff’s Complaint and Supplemental and Amended Complaint.




                                                 1
3968163-1
      Case 2:20-cv-02679-GGG-KWR Document 17 Filed 12/16/20 Page 2 of 2




       As more comprehensively set out in the attached memorandum, Tulane respectfully

requests that the Court grant an Order providing relief under Fed. R. Civ. P. 12(b)(6) and 12(f).

                                             Respectfully Submitted:

                                             By: /s/ Julie D. Livaudais
                                                 Julie D. Livaudais (La. Bar No. 1183), T.A.
                                                 Walter F. Becker, Jr. (La. Bar No. 1685)
                                                 Rosalie M. Haug (La. Bar No. 37720)
                                                          -of-
                                                 CHAFFE McCALL, L.L.P.
                                                 1100 Poydras Street
                                                 2300 Energy Centre
                                                 New Orleans, LA 70163-2300
                                                 Telephone: (504) 585-7000
                                                 Facsimile: (504) 544-6054
                                                 Email:     livaudais@chaffe.com
                                                            becker@chaffe.com
                                                            haug@chaffe.com


                                             Attorneys for Defendant, The Administrators of
                                             the Tulane Educational Fund




                                                 2
3968163-1
